Name: 2008/935/EC: Commission Decision of 5Ã December 2008 concerning a Community financial contribution to the Joint Research Centre of the Commission in Belgium and Italy for certain activities carried out pursuant to Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council for the year 2009 (notified under document number C(2008) 7702)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  economic policy;  Europe;  agricultural activity;  technology and technical regulations
 Date Published: 2008-12-11

 11.12.2008 EN Official Journal of the European Union L 333/15 COMMISSION DECISION of 5 December 2008 concerning a Community financial contribution to the Joint Research Centre of the Commission in Belgium and Italy for certain activities carried out pursuant to Regulation (EC) No 882/2004 of the European Parliament and of the Council for the year 2009 (notified under document number C(2008) 7702) (Only the texts in French, Italian, and Dutch are authentic) (2008/935/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(7) thereof, Whereas: (1) Community reference laboratories in the food and feed control area may be granted a Community financial contribution in accordance with Article 28 of Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2). (2) The Joint Research Centre of the European Commission in Ispra, Italy is listed in Annex VII to Regulation (EC) No 882/2004 as the Community reference laboratory for material intended to come into contact with foodstuffs and for genetically modified organisms. The Joint Research Centre of the European Commission in Geel, Belgium is listed in Annex VII to Regulation (EC) No 882/2004 as the Community reference laboratory for heavy metal in feed and food, for mycotoxins and for polycyclic aromatic hydrocarbons (PAH). (3) The Joint Research Centre and the Directorate-General for Health and Consumers are both services of the Commission and their relationship is laid down in an annual administrative arrangement supported by a work programme and its budget. (4) The work programmes and corresponding budget estimates of the Community reference laboratories within the Joint Research Centre for the year 2009 have been assessed. (5) Accordingly, a Community financial contribution should be granted for certain activities of the Joint Research Centre of the European Commission in Geel, Belgium and Ispra, Italy, as provided for in Regulation (EC) No 882/2004. The Communitys financial contribution should be at the rate of 100 % of eligible costs as defined in Commission Regulation (EC) No 1754/2006 (3). (6) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that Regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Decision 90/424/EEC, expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 A Community financial contribution shall be granted for the following activities of the Joint Research Centre of the European Commission, Ispra, Italy (the laboratory), carried out pursuant to Article 32(1) of Regulation (EC) No 882/2004, and for the organisation of workshops concerning such activities, for the period from 1 January 2009 to 31 December 2009: 1. the activities related to material in contact with foodstuffs; this contribution shall not exceed EUR 180 003; 2. the organisation of the workshops by that laboratory, concerning the activities referred to in point 1; this contribution shall not exceed EUR 75 947; 3. the activities related to GMOs; this contribution shall not exceed EUR 13 388; 4. the organisation of the workshops by that laboratory, concerning the activities referred to in point 3; this contribution shall not exceed EUR 61 440. Article 2 A Community financial contribution shall be granted for the following activities of the Joint Research Centre of the European Commission, Geel, Belgium (the laboratory) carried out pursuant to Article 32(1) of Regulation (EC) No 882/2004, and for the organisation of workshops concerning such activities, for the period from 1 January 2009 to 31 December 2009: 1. the activities related to heavy metals in feed and food; this contribution shall not exceed EUR 250 000; 2. the organisation of the workshops by that laboratory, concerning the activities referred to in point 1; this contribution shall not exceed EUR 25 000; 3. the activities related to mycotoxins; this contribution shall not exceed EUR 230 000; 4. the organisation of the workshops by that laboratory, concerning the activities referred to in point 3; this contribution shall not exceed EUR 22 000; 5. the activities related to polycyclic aromatic hydrocarbons (PAH); this contribution shall not exceed EUR 232 000; 6. the organisation of the workshops by that laboratory, concerning the activities referred to in point 5; this contribution shall not exceed EUR 22 000. Article 3 The Communitys financial contributions provided for in Articles 1 and 2 shall be at the rate of 100 % of eligible costs as defined in Regulation (EC) No 1754/2006. Article 4 This Decision is addressed to:  for food contact materials: Joint Research Centre, Institute for Health and Consumer Protection, Physical and Chemical Exposures Unit, TP 260, Via E. Fermi, 1, 21020 Ispra (Italy),  for genetically modified organisms: Joint Research Centre, Institute for Health and Consumer Protection, Biotechnology and GMOs Unit, Via E. Fermi, 1, 21020 Ispra (Italy),  for heavy metals: Joint Research Centre, Retieseweg 111, 2440 Geel (Belgium),  for mycotoxins: Joint Research Centre, Retieseweg 111, 2440 Geel (Belgium),  for PAHs: Joint Research Centre, Retieseweg 111, 2440 Geel (Belgium). Done at Brussels, 5 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 165, 30.4.2004, p. 1; corrected by OJ L 191, 28.5.2004, p. 1. (2) OJ L 224, 18.8.1990, p. 19. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 209, 11.8.2005, p. 1.